Order entered May 12, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-00125-CV

  JEFFREY LEIBOVITZ AND SEQUOIA FRANKFORD SPRINGS 23, L.P., Appellants

                                             V.

                  SEQUOIA REAL ESTATE HOLDINGS, L.P., Appellee

                     On Appeal from the 116th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-11-14357

                                         ORDER
        We GRANT appellants’ May 9, 2014 second emergency motion to supplement the

clerk’s record and ORDER Dallas County District Clerk Gary Fitzsimmons to file, no later than

May 16, 2014, a supplemental clerk’s record containing a copy of Defendants’ August 26, 2013

Proposed Jury Charge.

        We DIRECT the Clerk of the Court to send a copy of this order to Mr. Fitzsimmons and

the parties.




                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE